Citation Nr: 0801874	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-24 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to April 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2007, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is of record.

The veteran had also initiated appeals of the February 2004 
rating decision's denials of service connection for bilateral 
hearing loss and tinnitus.  A June 2005 rating decision 
granted service connection and a 10 percent rating for 
tinnitus, effective from October 31, 2003; a June 2007 rating 
decision granted service connection and a noncompensable 
rating for bilateral hearing loss, effective from April 25, 
2007.  Hence, these matters are not before the Board.  [The 
veteran has not expressed disagreement with the ratings or 
effective dates assigned.]


FINDING OF FACT

The veteran's vertigo is not shown to be related to his 
service, to include as resulting from loud noise exposure 
therein.


CONCLUSION OF LAW

Service connection for vertigo is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A December 2003 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether he was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  Nevertheless, 
the Board finds that he has essentially been notified of the 
need to provide such evidence, since the December 2003 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the RO.  April, June, and October 
2007 supplemental statements of the case (SSOC) readjudicated 
the matter after notice was given and pertinent evidence was 
received.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  Thus, he has been adequately informed of the need to 
submit relevant evidence in his possession, has had ample 
opportunity to respond/ supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria.

The veteran's service medical records (SMRs) and pertinent 
treatment records have been secured.  He has not identified 
any evidence that remains outstanding and in a November 2006 
statement indicated that he had no more information or 
evidence to give VA to substantiate his claim.  The RO 
arranged for VA contracted examinations in April 2005 and 
March 2007.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The evidence of record establishes several elements of direct 
service connection.  First, VA treatment records show the veteran 
has been treated and evaluated for vertigo since March 2004; 
otolaryngologists have indicated his vertigo may be related to a 
central vestibular dysfunction or benign positional vertigo.  
Hence, the record shows the veteran has a current disability of 
vertigo.  Second, the veteran has stated that during basic 
training in February 1969 he was on top of a tank and fired a 
"super charged round" that knocked him off balance, made him 
deaf for about 12 hours, and caused him to be dizzy.  The 
veteran's DD Form 214 shows that he completed training at the U. 
S. Army Armor School.  His lay testimony is consistent with the 
circumstances of his service and he is competent to testify that 
he was dizzy after the February 1969 incident.  38 C.F.R. 
§ 3.159(a)(2).  What remains to be shown is that his current 
vertigo is related to the in-service incident.  The preponderance 
of the evidence is against there being such a relationship.

The record includes both medical evidence that tends to 
support that there is a nexus between the veteran's vertigo 
and his service and medical evidence that is against such a 
nexus.  Evidence tending to support a relationship between 
vertigo and service includes a March 2004 letter from 
audiologist R. B. M. and an August 2005 opinion from VA 
otolaryngologist, M. G.; the evidence against his claim 
includes the March 2007 opinion by D. O. H., an 
otolaryngologist contracted by VA to complete an examination 
of the veteran.  When evaluating these opinions, the Board 
must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In March 2004, R. B. M. provided an opinion that "it is more 
likely than not that in reviewing [the veteran's] history, 
that his . . . vertigo is a direct result of the excessive 
noise levels he experienced while in the military. . . .  It 
is possible that he experienced a round or oval window 
rupture due to the over-pressure while directly firing tank 
rounds."  He reached this conclusion after listening to the 
veteran's history of firing tank rounds during service and 
completing an audiological evaluation.  

In an August 2005 VA progress note, otolaryngologist M. G. 
noted that the veteran described having ongoing vertigo since 
1969 after being exposed to extremely loud noise during a 
tank accident.  He described his episodes of vertigo as being 
spontaneous, without warning, lasting for several seconds, 
and occurring about once a week.  He reported being unable to 
work because of these episodes.  VNG testing in June 2005 
showed slight hyperresponsiveness, but it was noted that 
these findings were "within the error [margin]or normal."  
He reported that his balance occasionally suffered, 
especially when he tried to stand on one leg.  Dr. M. G. 
stated that balance rehabilitation would probably not improve 
his ongoing brief vertigo and he noted that he "honestly 
[did] not know what these [episodes of vertigo] are from."  
He then concluded that "[i]t is as likely as not that these 
[episodes] were caused by the incident with the tank although 
there is no way to establish this for certain."

In a March 2007 letter, Dr. D. O. H. reported that he had 
reviewed the veteran's entire file, had physically examined 
the veteran, and had obtained a history from him.  
Specifically, he noted that he had reviewed his audiogram, 
VNG, MRIs, and laboratory work, his notes from his 
examination of the veteran in April 2005, and those of 
R. B. M. and Dr. M. G.  He indicated that his review of the 
records revealed that the veteran had a history of race car 
driving.  He provided the following opinion:  

	[I]n regard to his vestibular dysfunction I do not 
see that he has substantial evidence of a clear 
vestibular or inner ear dysfunction.  He has a 
normal MRI scan, normal laboratory work, and he 
has a balance function study which reveals mild 
hyperresponsiveness but does not lateralize to one 
side or the other. 

	If his vestibular insult were a result of his tank 
loud noise exposure with the possibility of a 
perilymph fistula or leak, he would have a 
substantial hearing loss or be completely deaf in 
the affected ear and would subsequently have 
vertigo.  If this were to have happened over 30 
years ago I suspect he would have compensated 
significantly and have relatively normal 
vestibular function at this point.  As his 
audiogram is symmetric and he does not have 
unilaterality to his vestibular balance function 
testing, I do not feel that his vertigo is related 
to his tank explosion and would say that this is 
not caused as a result of his tank incident.

	In reviewing [R. B. M.'s] opinion from March 2004, 
I agree that his tinnitus is more likely a direct 
result of excessive noise level but I cannot 
attribute the vertigo to this.  I do not believe 
that he experienced a round or oval window rupture 
for the above mentioned reasons, and that has been 
substantiated by three Otolaryngologists examining 
him.  

	There is the possibility that he has benign 
positional vertigo, however on clinical exam I 
have not been able to elicit this with Hallpike 
testing and his subjective vertigo is not 
consistent with that.

	In summary, I feel that his current vertigo is not 
a result of his tank noise exposure incident.

After reviewing these opinions, the Board finds that Dr. 
D. O. H.'s opinion holds the most probative weight.  It was 
based on a thorough review of the veteran's claims file, as 
evidenced by his references to the veteran's service and 
medical history and R. B. M.'s opinion.  It also contains a 
complete rationale and explanation regarding his conclusion 
that vertigo is not related to acoustic trauma incurred 
during service.  He described the veteran's disability in 
sufficient detail and thoroughly explained his reasoning, 
thus, allowing the Board to make a fully informed evaluation 
of the underlying medical issues regarding his vertigo.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Notably, 
this opinion is the most recent opinion of record, so his 
claims file review would have considered the previous medical 
opinions of record that are favorable to the veteran's claim, 
as evidenced by his discussion of R. B. M.'s opinion.  

In contrast, neither R. B. M. nor Dr. M. G. had access to the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (finding that a physician's access to the claims file 
is an important factor in assessing the probative value of a 
medical opinion).  Additionally, R. B. M.'s opinion indicates 
that it is possible the veteran may have experienced a 
"round or oval window rupture" during service that may be 
the cause of his vertigo.  However, VA treatment records 
since March 2004 reflect that the veteran has undergone 
substantial testing for vertigo and Dr. D. O. H.'s opinion 
specifically notes that three otolaryngologists had concluded 
that this testing did not reveal evidence of such a rupture.  
These test results call into question the rationale 
underlying R. B. M.'s opinion.

Dr. M. G.'s opinion is phrased in terms that are speculative 
as he initially states that he does not know why the veteran 
is having episodes of vertigo, and while concluding that it 
is at least as likely as not that these episodes are related 
to service notes that there is no way to determine that this 
is so.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(finding that medical evidence that is speculative, 
inconclusive, or general cannot be used to support a claim).  
He also does not provide sufficient rationale to explain the 
basis for his speculative conclusion.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) (finding that the probative value 
of a physician's opinion is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support [the] opinion"); see also Prejean, 13 
Vet. App. at 448-49 (finding that the thoroughness and detail 
of the opinion is important when assessing its probative 
value).  

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the respective medical opinions, the March 2007 
opinion from Dr. D. O. H. reflects a full review of all 
medical evidence of record, including the clinical records 
and other medical opinions previously of record, and is 
supported by detailed findings and rationale.  Moreover, it 
is couched in terms of greater certainty and supporting 
rationale.  Accordingly, the Board finds that the March 2004 
and August 2005 opinions are of less probative value than the 
March 2007 opinion and that the March 2007 opinion is 
persuasive of a conclusion that vertigo was not incurred as a 
result of loud noise exposure during service.

The veteran's own statements relating his vertigo to noise 
exposure during service are not competent evidence, as he is 
a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

The preponderance of the evidence is against the veteran's 
claim.  Therefore, it must be denied.


ORDER

Service connection for vertigo is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


